Citation Nr: 1445842	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-30 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2001 to May 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a travel board hearing was held before the undersigned in Buffalo, New York.  A transcript of the hearing is available for review.  


FINDING OF FACT

Throughout the appeal, the Veteran's persistent re-experiencing, with recurrent and distressing recollections, of the event; recurrent dreams, acting or feelings as if the traumatic event was recurring; a sense of reliving the experience; intense psychological distress at exposure to internal or external cues; a practiced effort to avoid thoughts and activities; markedly diminished interest or participation in significant activities; restricted range of affect; difficulty falling or staying asleep; hypervigilance; an exaggerated startle response; a depressed mood; anxiety; a flattened affect; and disturbances of motivation and mood results in reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  An October 2011 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in April 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from December 2009 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

PTSD

Service connection for PTSD was granted by the RO in a May 2011 rating decision.  The 30 percent initial disability rating was awarded under the provisions of Code 9411 from the date of claim in December 2009.  

The Veteran and his representative contend that his service-connected PTSD is more disabling than currently evaluated.  It is asserted that the most recent VA evaluations, including an August 2011 outpatient treatment report, show that the Veteran had a flattened affect and other symptoms that meet the criteria for a 50 percent rating.  It has been pointed out in correspondence, as well as during the Veteran's hearing before the undersigned in May 2013, that the Veteran has sleep disturbances and difficulty concentrating on his school work.  He testified that his grades had initially been very good, but that they had progressively worsened as his symptoms increased.  

Review of treatment records from the local Vet Center shows that the Veteran underwent an intake evaluation in December 2009.  On mental status evaluation at that time, he reported that his mind "wanders" in that it was hard for him to stay focused.  He reported difficulty falling and staying asleep, with recurring dreams since having had a motor vehicle accident (with significant physical disability).  He stated that he never slept through the night, waking several times with increased anxiety.  He stated that his mind raced, which prevented him from falling asleep.  He reported a low energy level, stating that he did not want to get up and lacked motivation.   The assessment was that the Veteran presented with symptoms consistent with PTSD.  

An examination was conducted by VA in April 2011.  At that time, the diagnoses were PTSD and depression not otherwise specified, which was secondary to the Veteran's physical disability and PTSD.  The Global Assessment of Functioning (GAF) score was listed as 55.  Regarding diagnostic criteria, it was noted that the Veteran experienced a traumatic event that he responded to with intense fear, helplessness or horror.  He had persistent re-experiencing, with recurrent and distressing recollections of the event, recurrent dreams, acting or feeling as if the traumatic event was recurring, including a sense of reliving the experience, intense psychological distress at exposure to internal or external cues, and physiological reactivity on exposure to internal or external cues.  The Veteran was noted to practice efforts to avoid thoughts and activities, had markedly diminished interest or participation in significant activities, and a restricted range of affect.  Persistent symptoms included difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response.  These symptoms were noted to cause clinically significant distress or impairment in social, occupational, or other important areas of function.  The list of symptoms included a depressed mood, anxiety, chronic sleep impairment, a flattened affect, and disturbances of motivation and mood.  The examiner opined that the Veteran's psychiatric disabilities caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily.  The examiner went on to state that the Veteran was sometimes distracted when he tried to study at school, because he needed to find a spot in class where he could place his back to the wall in order to feel secure enough to focus on his studies.  

VA outpatient treatment records dated in August 2011 show that on mental status evaluation, the Veteran was alert, oriented, and sociable.  Attention was intact, but with noticeable hypervigilance and ongoing alerting to outside hall noises.  Speech was intact, with an occasional mild stammer.  There were no indications of expressive or receptive deficits.  Memory was intact.  Thought process was linear, logical, organized, and non-psychotic.  Mood was superficially pleasant and upbeat, but with underlying anxiety and concern.  Affect was somewhat overmodulated and rigid, but with some flexibility.  Affect was appropriate to content.  It was noted that the Veteran was in college and getting decent grades.  He had recently broken up with his girlfriend, but remained close with his family and old friends.  He was otherwise fairly constricted and superficial in his social network.  He had some self-medication that was subjectively effective.  The Veteran made inquiries into seeking comprehensive treatment, but the examiner stated that the Veteran was avoiding real treatment.  He described a persistent, but episodic, intrusive re-experiencing that was near-constant, but with variable hypervigilance, an exaggerated startle, and a prominent avoidant effort.  He also described anxiety attacks that were possibly panic.  His sleep was quite disrupted, but somewhat better with self-medication.  The impression was that the Veteran was coping well, but with good adjustment.  Psychological issues involved ongoing PTSD and adjustments to his injury residuals.  

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9411 (2013).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

Since the establishment of service connection for PTSD, the Veteran has had persistent re-experiencing, with recurrent and distressing recollections of the event; recurrent dreams, acting or feelings as if the traumatic event was recurring; a sense of reliving the experience; intense psychological distress at exposure to internal or external cues; a practiced effort to avoid thoughts and activities; markedly diminished interest or participation in significant activities; restricted range of affect; difficulty falling or staying asleep; hypervigilance; an exaggerated startle response; a depressed mood; anxiety; a flattened affect; and disturbances of motivation and mood.  Although the examiner's characterization was consistent with the level of disability specified in the rating for 30 percent, review of the actual symptoms associated with the Veteran's PTSD is found to more nearly approximate the symptomatology for a 50 percent rating.  These include a flattened affect, difficulty concentrating, avoidance behavior, anxiety, sleep disturbances, and an exaggerated startle response.  As such, with the resolution of reasonable doubt in the Veteran's favor, an increased rating to 50 percent is warranted for the appeal period.  

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested persistent re-experiencing, with recurrent and distressing recollections of the event; recurrent dreams, acting or feeling as if the traumatic event was recurring; a sense of reliving the experience; intense psychological distress at exposure to internal or external cues; a practiced effort to avoid thoughts and activities; markedly diminished interest or participation in significant activities; restricted range of affect; difficulty falling or staying asleep; hypervigilance; an exaggerated startle response; a depressed mood; anxiety; a flattened affect; and disturbances of motivation and mood.  These symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has indicated that he is attending school.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating of 50 percent for PTSD is granted for the entire appeal period, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


